The Disciplinary Review Board having filed with the Court its decision in DRB
*96717-007, concluding on the record certified to the Board pursuant to Rule 1:20-4(f) (default by respondent) that KEITH T. SMITH of EGG HARBOR TOWNSHIP , who was admitted to the bar of this State in 1989, should be censured for violating RPC 1.15(d) and Rule 1:21-6 (recordkeeping); and RPC 8.1(b) and Rule 1:20-3(g)(3); and good cause appearing;
It is ORDERED that KEITH T. SMITH is hereby censured; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.